DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with
Todd Deveau on 12/10/2021. The amendments provides consistency among claim terms, including full antecedent basis and consistency with the disclosure, and clarifies the invention subject matter.

	Please amend the following claims as follows:

	Claim 1, the claim limitation “...acquiring a phase offset induced by off-resonance at the location of the one or more blood vessels...” in lines 6-7 has been amended to read – of each of the one or more blood vessels--.
	Claim 1, the claim limitation “...accounting for the off-resonance phase offset at each of the one or more blood vessel locations...” in lines 10-11 has been amended to read – accounting for the acquired phase offset at each of the one or more blood vessel locations--.
	For claim 1, the claim limitation “...wherein the set of off resonance encodings is determined by...” in lines 11-12 has been amended to read -- wherein the set of off resonance corrected encodings is determined by--.
	For claim 4, the claim limitation “...the location of one or more blood vessels of interest...” in line 2 has been amended to read –the location of the one or more blood vessels of interest...”.
	For claim 4, the claim limitation “...at the location of the one or more blood vessels...” in line 3 has been amended to read –at the location of each of the one or more blood vessels--.
For claim 4, the claim limitation “...creating an encoding matrix...” in lines 4-5 has been amended to read -- constructing the matrix--.
For claim 5, the claim limitation “...at the location of the one or more blood vessels includes creating an encoding matrix and placing the blood vessels in the encoding matrix...” in lines 3-4 has been amended to read -- at the location of each of the one or more blood vessels includesconstructing the matrix and placing the one or more blood vessels in the 
1--. 
For claim 6, the claim recitation “the step” in line 1 has been amended to recite –a 
For claim 7, the claim recitation “The method of claim 2...” in line 1 has been amended to read –The method of claim 1--. 
For claim 7, the claim limitation “...the Fourier transform or transform domain...” in line 4 has been amended to read –the Fourier space or transform domain--.
For claim 9, the claim limitation “...at the location of the one or more blood vessels includes creating an encoding matrix...” in lines 3-4 has been amended to read -- at the location of each of the one or more blood vessels includes constructing the matrix--.
For claim 9, the claim limitation “...the set of encodings” in line 4 has been amended to read –the set of off resonance corrected encodings--.
Claim 11, the claim limitation “...a phase offset induced by off-resonance at the location of the one or more blood vessels...” in lines 8-9 has been amended to read -- a phase offset induced by off-resonance at of each of the one or more blood vessels--.
For claim 11, the claim limitation “...accounting for the phase offset...” in line 11-12 has been amended to read –accounting for the acquired phase off set--.
Regarding claim 11, the claim limitation “...for which information is acquired by...” in lines 12-13 has been amended to read –for which information is acquired, wherein the set of encodings is determined by--.
each of  the one or more blood vessels--.
For claim 13, the claim limitation “...the location of one or more blood vessels of interest and the phase offset at the location of the one or more blood vessels...” in lines 2-3 has been amended to read – the location of the one or more blood vessels of interest and the phase offset at the location of each of the one or more blood vessels...”.	
For claim 13, the claim limitation “...creating an encoding matrix...” in lines 4-5 has been amended to read -- constructing the matrix--.
For claim 14, the claim limitation “...at the location of the one or more blood vessels creates an encoding matrix and places the blood vessels in the encoding matrix...” in lines 3-4 has been amended to read – at the location of each of the one or more blood vessels  includes constructing the matrix and placing the one or more blood vessels in the 
For claim 15, the claim recitation “The method of claim 12...” in line 1 has been amended to read –The method of claim 111--. 

For claim 15, the claim limitation “...wherein the logic that up-weights the resulting Fourier transform or transform domain, masks spatial frequencies... in lines 1-2 has been amended to read – wherein the logic that up-weights the lower spatial frequencies includesmasking spatial frequencies --.
For claim 15, the claim limitation “...the maximum intensity point is found takes an absolute value of the Fourier transform or transform domain...” in lines 3-4 has been amended to read – the maximum intensity point is found, takes an absolute value of the Fourier space or transform domain--.
Claim 16, the claim limitation “...phase offset induced by off-resonance at the location of the one or more blood vessels...” in lines 4-5 has been amended to read -- a phase offset induced by off-resonance at of each of the one or more blood vessels--.
In claim 16, the claim limitation “...accounting for the phase offset at each vessel location for which information is acquired by...” in lines 9-10 has been amended to read -- accounting for the acquired phase offset at each of the one or more blood vessel locations for which information is acquired, wherein the set of off-resonance corrected encodings is determined by--.
In claim 16, the claim limitation “...the matrix...” in line 12 has been amended to read –the image matrix--.
In claim 16, the claim limitation “...the location of the one or more blood vessels...” in line 14 has been amended to read -- the location of each of the one or more blood vessels--.
In claim 16, the claim limitation “...the constructed matrix...” in line 16 has been amended to read –the constructed image matrix--. 
In claim 16, the claim limitation “...determining the encodings...” in line 18 has been amended to read –determining the set of off-resonance corrected encodings--.
In claim 16, the claim limitation “...one or more the blood vessels of interest...” in line 19-20 has been amended to read –the one or more 
For claim 18, the claim limitation “...the phase offset at the location of the one or more blood vessels...” in lines 3-4 has been amended to read -- the phase offset at the location of each of  the one or more blood vessels--.
For claim 18, the claim limitation “...creating an encoding matrix...” in line 5 has been amended to read -- constructing the image matrix--.
For claim 19, the claim limitation “...wherein the code creates an encoding matrix and places the one or more blood vessels in the encoding matrix...” in lines 2-3 has been amended to read – wherein the code  constructs the image matrix and places the one or more blood vessels in the  image matrix--.
For claim 20, the claim recitation “The method of claim 17...” in line 1 has been amended to read –The method of claim 116--. 
For claim 20, the claim limitation “...the Fourier transform or transform domain...” in line 4 has been amended to read –the Fourier space or transform domain--.

For claim 21, the claim limitation “...wherein determining a set of encodings further comprises: constructing a matrix with values of the one or more blood vessels at positions corresponding to their location, subtracting the acquired phase offset at a location of the one or more vessels from each value of the matrix corresponding to a location of the one or more vessels; zero-padding the matrix; taking a Fourier transform of the zero-padded matrix to create Fourier space; weighting and masking the Fourier space; and determining a maximum intensity point in the weighted Fourier space for determining the set of encodings” in lines 1-11 has been amended to read--wherein determining the set of off-resonance corrected encodings further comprises: up-weighting and masking the Fourier space; and determining the maximum intensity point in the up-weighted Fourier space for determining the set of off-resonance corrected encodings--.

REASONS FOR ALLOWANCE
The previous objections to claims 1, 2, 9, 12, 16, and 17 are withdrawn in view of Applicant’s amendments and cancelation of claims 2, 12 and 17.
Claims 1, 3-11, 13-16 and 18-24 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution
history makes evident the reason for allowance, satisfying the record as a whole proviso of
rule 37 CFR 1.104 (e). Furthermore, none of the prior arts in record or combination thereof
teach or fairly suggest the independent claims 1, 11 and 16 are individually when all the limitations are taken as a whole.
	Regarding claim 1, none of the prior arts in records teach or fairly well suggest a method for off-resonance correction prior to an acquisition of arterial spin labeling data, comprising determining a set of off resonance corrected encodings to apply to a labeling plane to encode the one or more blood vessels of interest whilst accounting for the acquired phase offset at each of the one or more blood vessel locations for which information is acquired, wherein the set of off resonance corrected encodings is determined by constructing a matrix with values of the one or more blood vessels at positions corresponding to their location, including subtraction of the acquired phase offset at each position corresponding to the location of each of the one or more blood vessels; up-weighting lower spatial frequencies in a Fourier space or transform domain of the constructed matrix; and finding a maximum intensity point in the up-weighted Fourier space or transform domain for determining the set of off-resonance corrected encodings; and acquiring arterial spin labeling data, which includes the one or more blood vessels of interest in the subject, using the determined set off-resonance corrected encodings and using the medical imaging device, in combination with the other features recited in claim 1. 
Regarding claim 11, none of the prior arts in records teach or fairly well suggest a system for Off-resonance correction prior to an acquisition of arterial spine labeling data comprising an application executable in the at least one computing device, the application comprising logic that determines a set of encodings to apply to a labeling plane to encode the one or more blood vessels of interest whilst accounting for the acquired phase offset at each of the one or more blood vessel locations for which information is acquired, wherein the set of encodings is determined by constructing a matrix with values of the one or more blood vessels at positions corresponding to their location, including subtraction of the acquired phase offset at each position corresponding to the location of each of the one or more blood vessels; up-weighting lower spatial frequencies in a Fourier space or transform domain of the constructed matrix; and finding a maximum intensity point in the up-weighted Fourier space or transform domain for determining the set of encodings; and acquiring arterial spin labeling data, which includes the one or more blood vessels of interest in the subject, using the determined set encodings and using the medical imaging device, in combination with the other features recited in claim 11. 
	Regarding claim 16, none of the prior arts in records teach or fairly well a non-transitory computer-readable medium employing a program executable in at least one computing device, comprising code that determines a set of off resonance corrected encodings to apply to a labeling plane to encode the one or more blood vessels of interest whilst accounting for the acquired phase offset at each of the one or more blood vessel locations for which information is acquired, wherein the set of off resonance corrected encodings is determined by constructing a matrix with values of the one or more blood vessels at positions corresponding to their location, including subtraction of the acquired phase offset at each position corresponding to the location of each of the one or more blood vessels; up-weighting lower spatial frequencies in a Fourier space or transform domain of the constructed matrix; and finding a maximum intensity point in the up-weighted Fourier space or transform domain for determining the set of off-resonance corrected encodings; and acquiring arterial spin labeling data, which includes the one or more blood vessels of interest in the subject, using the determined set off-resonance corrected encodings and using the medical imaging device, in combination with the other features recited in claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793